In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration thereof,
IT IS ORDERED by the court that an alternative writ be, and the same is hereby, granted, effective December 5,1994, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac. R. X:
The parties shall file any evidence they intend to present on or before December 27, 1994; relator shall file his brief on or before January 6, 1995; and respondents shall file their brief on or before January 26, 1995; and relator shall file his reply brief on or before January 31, 1995.
Moyer, C.J., Wright and F.E. Sweeney, JJ., dissent.